Case: 11-40146     Document: 00511768469         Page: 1     Date Filed: 02/27/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         February 27, 2012
                                     No. 11-40146
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

JUAN GABRIEL ARIZPE,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                            USDC No. 5:10-CR-1828-1


Before DAVIS, DeMOSS, and BENAVIDES, Circuit Judges.
PER CURIAM:*
        Juan Gabriel Arizpe appeals from his conviction of conspiracy to possess
with intent to distribute cocaine and possession with intent to distribute cocaine.
He challenges the district court’s denial of his motion to suppress without
holding an evidentiary hearing. He argues that the contentions he raised in his
motion implicitly challenged the state trooper’s reason for stopping his vehicle
and that his implicit, conclusional statement was sufficiently specific and
detailed to warrant an evidentiary hearing.

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-40146   Document: 00511768469      Page: 2   Date Filed: 02/27/2012

                                  No. 11-40146

      The motion to suppress contained no detailed factual allegations
suggesting that the reason for the vehicle stop was invalid or that the length of
the stop was unjustified. The district court’s failure to hold an evidentiary
hearing was not an abuse of discretion, and the denial of the motion was not
error. See United States v. Lopez-Moreno, 420 F.3d 420, 429 (5th Cir. 2005);
Koch v. Puckett, 907 F.2d 524, 530-31 (5th Cir. 1990); United States v. Harrelson,
705 F.2d 733, 737 (5th Cir. 1983).
      AFFIRMED.




                                        2